Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claim 1. (Currently amended) line 3,  A semiconductor structure, comprising: a first semiconductor substrate and a second semiconductor substrate on the first semiconductor substrate, wherein the first semiconductor substrate has a first active region, …

Reasons for Allowance
Claims 1-11 are allowed over the prior art of record. Cho et al. US 2018/0301456 is cited here as analogous art. Cho et al. Figs. 1, 2A and 2B discloses an upper semiconductor layer 106 including source/drain regions and a lower semiconductor layer 102. A depletion region is formed on 106 by buried insulating layer 104 to reduce the junction leakage formed in the source/drain [0065]. Cho et al. discloses further an isolation region STI, and a first and second gate structure 114a 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801.  The examiner can normally be reached on M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898